Title: To Thomas Jefferson from Elijah Brainerd, 11 July 1801
From: Brainerd, Elijah
To: Jefferson, Thomas


               
                  Mr President—
                  Vermont, Windsor 11 July 1801
               
               Pray be so good, as to permit an unfortunate citizen to address you, with modesty & deference—From your election to the first office, in our nation, my hopes of redress, in my claim on my country, revive—not as to a pension, or any direct assistance, but because, foreign influence, British partiality, and the charm of nobility gilded by property, will now as I hope, cease to disturb the peace of our good republican government, under your administration—With great assiduity have I watched, our politics—Nothing has been more desirable, than a check, to modelling by other nations—Truly have I anticipated, with joy, our present prospects—If commerce may be improved, as a handmaid, and agriculture, as our basis of national felicity, how firmly may our Independance consolidate?—
               My plain request, Honored Sir, is, that, if it may be consistent, with dignity & reputation, in your administration, to afford me some appointment in our government, in which, I may be competent, to officiate with approbation—and acquire some assistance, in supporting a wife & six small children—
               Permit me to state, as concisely as possible, my reasons, for this request—In the year 1776, being in my 18th year of life, like a son of liberty, I entered a soldier into the service of my country—At Newyork in Septemr. was slightly wounded, on my left hip, by a cannon shot—After some months, partially recovering, pursued on, in the defence of the country—In 1779 was captivated twice, at sea, by the imperious Britons—After liberation, with loss of all my property,—In 1780 formed a resolution, of acquiring a public education, even while, destitute of any pecuniary resource—By persevering industry, & frugal economy, graduated at Dartmouth College in Septemr. 1785—Soon after settled in Randolph, in this state, a preacher where I remained in my profession about 12 years—From said wound, or bruise, I often received pain & halting, but never apprehended any thing like a sore—
               Till 1793, the part began to pain me incessantly, & [turnify]—Great has been my scene of sorrow, pain & woe since—The bone all wasted, as far as the bruise of said ball, extended, and now wasting—no relief from pain in that part, but by opiates—Tho’ now I am regaining my activity, can walk again with a staff, & some without—In 1798 remitted my profession, never expecting, to go abroad again—We are now embarrassed, reduced to want and distress—By Mr. Paine I made my statement, as no doubt, You will recollect, before the Senate, at their last Session in Philadelphia—But no redress, only that “my statement was allowed to be fair, and case, hard indeed”—I have a most just claim on that country, in whose defence, I have exposed my life three times, by facing that nation, which if I now had advocated more warmly, in some respects, perhaps my chance for redress had been greater, or more probable—This claim, I never mean to remit, tho’ I never expect redress—Unless some office may be assigned me, whereby I may avail myself of assistance—
               The reason why I do not pursue my ministerial profession, is because my lately acquired liberal sentiments, outrun the puritanical creeds and doxies of the New england climate—
               In this town, I have, this season, opened a small school—am sowing the seeds of useful information, in the minds of a few youths, and doing a little good in society—But my habits of study, mode of reasoning, and former close application to literature—my relish for universal information, in the various branches of science, and the calls of my family prompt me, to aspire after larger business—This is reputable and of great consequence, but the avails, in so new a Country, are not competent to the calls of my family—A decent style of living and a useful employment, I contemplate, & aspire after, much more, than celibrity, or publicity—
               
               This District Court is now supplied by Mr. Paine, a good man, and competent to the business—but as he is opulent, to a great degree, he does not need the avails, half so much, as myself, or some other man, in moderate circumstances, who may be also compentent, to judge in a Court, where the business is so small—That I should solicit, for such an office, if known, would be highly censured, by men of aristocratical feelings, and who wish to accumulate every perquisite to themselves—and who think, that if a man is so unfortunate, as to be reduced, or straitened in his finances, he can have no claim to any appointment in government—
               The rules of judging, and the regulation of a Court may be familiarized, by experience & practice, where a mind is awake to the dictates of common sense, and the principles of right & wrong—also to the sentiments of humanity and justice—I wish to be guided not by vanity & self applause—In your wisdom, penetration, philanthropy and goodness, I most cordially confide—You are raised to guide our national affairs, at a very critical crisis—when consuls, are, in my humble opinion, multiplied beyond necessity, and our public revenue, not in the happiest train of quadration—That You may be enabled to retrieve former errors, in our government, and restore the pure spirit of freedom & Independance, to the nation—also acquire the highest respectability in your exalted station, in the steady & universal confidence of our nation, born in a day—4th July—are the sincere and anxious wishes of my heart—In sentiments of respect and humility, permit me to subscribe
               
                  
                     Elijah Brainerd
                  
               
            